PETROPLUS, JUDGE:
This claim in the amount of $56.14 is submitted on Petition and Answer admitting the facts.
The Claimant was driving his motor vehicle over a bridge near Barboursville, West Virginia, when a large metal plate covering a hole in the bridge became loose and detached. A bent up corner of the plate caused a cut in the wheel and tire of the motor vehicle, and damaged the wheel cover, as the car passed over the bridge, resulting in damage in the amount of $56.14.
The State has admitted liability because of its negligence in covering the hole with a large metal plate that was not securely fastened to the bridge surface by the crew of the Respondent which made recent repairs to the bridge. After the accident the State welded the metal to the bridge and placed bituminous concrete around it.
The negligence of the State being apparent, and the Claimant being free from fault, the claim is accordingly allowed.
Claim allowed in the amount of $56.14.